      Case 1:20-cv-00556-KWR-CG Document 19 Filed 09/14/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

SHANNON SPENCER,

            Plaintiff,

v.                                                        No. CV 20-556 KWR/CG


BOARD OF COUNTY COMMISSIONERS FOR
THE COUNTY OF DE BACA, et al.,

            Defendants.

                    ORDER TO SUBMIT CLOSING DOCUMENTS

      THIS MATTER is before the Court upon notice that this case has settled.

      IT IS THEREFORE ORDERED that closing documents are to be filed no later

than October 14, 2020, absent a request showing good cause for an extension.

      IT IS SO ORDERED.



                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE
